—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 15, 1997, which, upon reconsideration, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was hired as a full-time paralegal with the understanding that she would work 40 hours per week. During *877a meeting at which the employer warned claimant about her failure to work the full 40 hours, claimant stated that she could not commit to a full-time schedule and requested that her hours be reduced to part time. When the employer refused to accommodate claimant’s request, claimant separated from her employment and applied for unemployment insurance benefits. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. Continuing work was available to claimant and her dissatisfaction with her work schedule did not constitute good cause for resigning (see, Matter of Covello [Hepco Tours—Commissioner of Labor], 249 AD2d 646). Moreover, claimant’s assertion that she did not quit but was fired raised an issue of credibility for the Board’s resolution (see, Matter of Valentin [Commissioner of Labor], 252 AD2d 620). We have examined claimant’s remaining contentions and find them to be lacking in merit.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.